DETAILED ACTION
In view of the Appeal Brief filed on November 12, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/LINCOLN D DONOVAN/           Supervisory Patent Examiner, Art Unit 2842        
                                                                                                                                                                                     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the first and the second gates" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For the purposes of examination, the limitation has been treated as “the first and the second gates of the discharge circuit.” Claims 2-22 are rejected merely for being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (U.S. Patent Application Publication 2014/0374766, hereafter Bahl) in view of Diorio et al. (U.S. Patent Application Publication 2006/0145744, hereafter Diorio).
Claim 1:  Bahl teaches a semiconductor device (Figure 1), comprising: 
a main bi-directional switch (102) formed on a semiconductor substrate (inherent) and comprising first (114) and second (118) gates, a first source (104) electrically connected to a first voltage terminal (106), a second source (108) electrically connected to a second voltage terminal (110), and a common drain (122); and 

wherein the first and the second gates are controlled at least passively to switch the plurality of individual transistors or the auxiliary bi-directional switch from an off state to an on state and discharge the semiconductor substrate (using first and second pull-up/pull-down shunts; [0019] of Bahl), based on a state of the main bi-directional switch (Figure 18B of Diorio).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).  

Claim 2:  The combined circuit further teaches that the main bi-directional switch has four primary operational states: OFF/OFF in which both gates of the main bi-directional 

Claim 3:  The combined circuit further teaches a first diode (120) and a second diode (124) monolithically integrated with the main bi-directional switch, wherein the anode of the first diode and the anode of the second diode are connected to the semiconductor substrate (at 122), wherein the cathode of the first diode is connected to the first source of the main bi-directional switch (at 106), wherein the cathode of the second diode is connected to the second source of the main bi-directional switch (at 110).  

Claim 4:  The combined circuit further teaches that the first and the second gates of the plurality of individual transistors or the auxiliary bi-directional switch of the discharge circuit are connected together and floating (Figure 18A of Diorio, equivalent circuit). 
 
Claim 5:  The combined circuit further teaches that the first and the second gates of the plurality of individual transistors or the auxiliary bi-directional switch of the discharge 

Claim 7:  The combined circuit further teaches that the first diode and the second diode are each a GaN transistor having a gate connected to a source or a drain (Figure 2 of Bahl).

Claim 17:  The combined circuit further teaches that the main bi-directional switch and the plurality of individual transistors or the auxiliary bi-directional switch are each GaN devices (Abstract of Bahl).  

Claim 18:  The combined circuit further teaches that the plurality of individual transistors or the auxiliary bi-directional switch has an Rdson greater than 1 Ohm (Figure 18B of Diorio), and/or wherein the plurality of individual transistors or the auxiliary bi-directional switch is between 1/50 and 1/100 the size of the main bi-directional switch.  

Claim 19:  The combined circuit further teaches that the plurality of individual transistors comprises a plurality of individual HEMT devices connected in a common source configuration so that a first drain provides source functionally in a first direction and a second drain provides the source functionality in a second direction opposite the first direction (Abstract of Bahl, Figure 18A of Diorio).30 of 32 

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl in view of Diorio and further in view of Prechtl et al. (U.S. Patent Application Publication 2017/0103978, hereafter Prechtl).
Claim 6:  Bahl and Diorio teach the limitations of claim 3 above.  Bahl and Diorio do not specifically teach the details of the diodes.  Prechtl teaches a switch circuit (Figure 5), where the first diode (72’) and the second diode (73’) are each a GaN diode comprising a p-doped region and a first electrode as the anode, and a two-dimensional electron gas and a second electrode as the cathode ([0085]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the diode taught by Prechtl in the circuit of Bahl and Diorio to withstand the maximum blocking voltage rating of the transistor ([0039]).27 of 32 Infineon Ref. No. 2017P53443 USMBH Docket No. 1012-2067 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl in view of Diorio and further in view of Honea et al. (U.S. Patent 7,875,907, hereafter Honea).
Claim 21:  Bahl and Diorio teach the limitations of claim 1 above. Bahl further teaches that the main bidirectional switch is a GaN FET ([0004]). Bahl and Diorio do not specifically teach that the plurality of individual transistors or the auxiliary bi-directional switch is implemented as a GaN high electron mobility transistor. Honea teaches using 

Claim 22:  The combined circuit further teaches that the first and second gates each comprises a pGaN doped region ([0089] of Diorio and column 10 lines 43-65 of Honea).
 
Response to Arguments
Applicant’s arguments filed November 12, 2020, with respect to the rejection(s) of claim(s) 21 and 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bahl in view of Diorio and further in view of Honea.
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive. Applicant asserts that the reasoning given by the Examiner for replacing Bahl’s pull-up/pull-down shunt resistors 126 and 128 with the trimmable resistor taught by Diorio lacks rational underpinning. Examiner respectfully disagrees. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
Applicant further asserts that Bahl and Diorio are vastly different circuit applications and are rarely compatible, so a combination of Bahl and Diorio would not In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bahl teaches first and second pull-up/pull-down shunts 126 and 128, where, in the instant example, are resistors ([0019] of Bahl).  Bahl does not specifically teach that the shunt (discharge) circuit comprises a plurality of individual transistors.  Diorio teaches that a resistor can be formed by using an individual transistor (Figure 18A).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]). Furthermore, Diorio teaches the use in higher voltage devices ([0097]).
Applicant further asserts that one of ordinary skill in the art would try external MOSFETs rather than being monolithically integrated with the main bi-directional switch.  Examiner respectfully disagrees.  Bahl teaches at least one pull-up/pull-down shunt formed on the substrate 902 ([0060]). Furthermore, Diorio teaches using adjustable transistors instead of trimmable resistors to reduce parasitic capacitance ([0092]), and floating-gate transistors have near-zero charge leakage ([0093]).
Applicant further asserts that the high voltages in Bahl would mean that the combination would not be integrated. Examiner respectfully disagrees. Diorio teaches the use in higher voltage devices ([0097]).

Applicant further asserts that the combined circuit does not teach controlling the first and second gates at least passively. Examiner respectfully disagrees. The combined circuit of Bahl, Diorio and Honea would necessarily control the first and second gates “at least passively” to switch the plurality of individual transistors from an off state to an on state and discharge the semiconductor substrate (using first and second pull-up/pull-down shunts; [0019] of Bahl), based on a state of the main bi-directional switch (Figure 18B of Diorio).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the floating gate transistor taught by Diorio in the circuit of Bahl to save circuit area ([0092]).
With respect to claim 2, Applicant asserts that the combined circuit does not teach automatically discharging the semiconductor substrate responsive to the main bi-directional switch. Examiner respectfully disagrees. Bahl teaches that during operation of the main bi-directional switch (transitioning from ON/OFF state, OFF/ON state to the ON/ON state), the pull-up/pull-down shunts speed up the transition of the substrate node ([0022]).
With respect to claims 4 and 5, Applicant asserts that the first and second gates of the plurality of individual transistors are not floating in Figure 2 of Bahl. Examiner notes that Figure 2 of Bahl was not relied on in the above rejection with respect to claims 4 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842